NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IGNACIO ALBERTO GUTIERREZ                       No.    15-71291
AGUIRRE,
                                                Agency No. A095-720-233
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Ignacio Alberto Gutierrez Aguirre, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations and questions of law. Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We deny in part and dismiss in part the petition for

review.

      We lack jurisdiction to review the agency’s determination that Gutierrez

Aguirre did not merit cancellation of removal as a matter of discretion. See Ridore

v. Holder, 696 F.3d 907, 911 (9th Cir. 2012). Gutierrez Aguirre’s contention that

the BIA fully adopted the IJ’s decision and thus adopted any alleged errors is not

supported by the record, and thus does not invoke our jurisdiction. See Arteaga-

DeAlvarez v. Holder, 704 F.3d 730, 736 (9th Cir. 2012) (alien must present a

colorable claim to invoke jurisdiction over a discretionary determination).

      In light of this determination, we need not, and the BIA was not required to,

address whether the IJ correctly determined that Gutierrez Aguirre was convicted

of a crime involving moral turpitude or properly analyzed good moral character.

See Simeonov, 371 F.3d at 538; Najmabadi v. Holder, 597 F.3d 983, 992 (9th Cir.

2010) (this court’s review is limited to the grounds actually relied upon by the

BIA). Accordingly, the BIA did not violate due process in declining to address

these contentions. See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014) (“To prevail on a due-process claim, a petitioner must demonstrate both a

violation of rights and prejudice.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                   15-71291